DISSENTING OPINION ON JURISDICTIONAL GROUNDS
Cole, Judge:
I dissent because this case was tried at several sittings and finally submitted for decision before an individual member of this court — Judge Cline — while on circuit in Indianapolis to hear and determine cases assigned to that docket by the chief judge. This division, therefore, has no jurisdiction to dispose of the case, as it does herein. See my recent releases on the subject, i. e., Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, Fuchs Shoe Corp. v. United States, 22 Cust. Ct. 338, Abstract 53250, and W. R. Zones & Co. v. United States, 22 Cust. Ct. 339, Abstract 53251.
The usurpation of authority by the division, instead of leaving the case with the. individual judge before whom it was submitted for decision, is glaring enough as violative of the statute governing this court, 28 U. S. C. (1948 revision) § 254 (formerly section 518 of the Tariff Act of 1930 (28 U. S. C. 1946 ed. § 296)), but for the division to rule upon the admissibility of evidence taken before a single judge on circuit, as is done in the majority opinion, presents the most flagrant violation of the jurisdictional rights of an individual judge of this court while on circuit, ever released.